Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended on 1/4/2021 claims 1-20 have been considered but are moot because since, since the arguments, do not correspond the presently applied prior art.
SEE newly applied prior art to, Applicant/Assignee: ServiceNow, Inc., w/inventor, Tamjidi et al. 
(US 2019/0340287, FD 5/1/2018)

The examiner suggests applicant to request an interview in an effort to clarify potential distinguishable subject matter based on the amendments and newly applied prior art, in an effort to enhance compact prosecution as well as enhance record clarity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5, 8-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2019/0065500) in
view of Tamjidi et al. (US 2019/0340287).
Regarding claim 1, Martin as previously applied, is incorporated by reference, is deemed to teach as recited, as outlined, Martin as applied in final rejection pages 3-4, teaches, executing by a management layer a query, extracting, comparing, preventing or initiating the query and generating results, based on, a policy (query rules),
O	but fails to (based on amended claims), including wherein the policy considers, plural, query limits, including,
o	one of, including, a maximum nesting level (or consideration), thereby initiating, when permitted and preventing, when not…   

Tamjidi is deemed to render the difference obvious and is deemed to teach, “a maximum nesting (see Limit 150) having a 
See set of limits 144, 146, 148, and/or 150

Including, “a maximum nesting level”, in view of Maximum of 150, but default is 30, as well, as other query policy limits… 

SEE below, “…maximum query depth limit 150 limits how many nested levels the GraphQL queries 116 can include, and may be set by system property "glide.graphql.max.query.depth" with default value of 30…”

SEE Class 142

[0048] The illustrated embodiment of the server instance 102 also includes a GlideGraphQLQuotaManager class 142. The GlideGraphQLQuotaManager class 142 handles the different execution limits that the disclosed GraphQL infrastructure supports to minimize system resources during execution. For the illustrated embodiment, the limits include: an execution time limit 144, an execution node output limit 146, an execution database query limit 148, and a maximum query depth limit 150, which are discussed in greater detail with respect to FIG. 7. For example, the execution time limit 144 limits total execution time of the GraphQL queries 116 of a request 112, and may be set by system property "glide.graphql.max.execution.time" with default value of 90 seconds. The execution node output limit 146 limits total query execution node output to limit the total streamed output size, and may be set by system property "glide.graphql.max.execution.nodes" with default value of unlimited. The execution database query limit 148 limits The maximum query depth limit 150 limits how many nested levels the GraphQL queries 116 can include, and may be set by system property "glide.graphql.max.query.depth" with default value of 30. In other embodiments, the limits 144, 146, 148, and/or 150 may be set using different system properties and may have other values. In still other embodiments, the GlideGraphQLQuotaManager class 142 may support different types of limits than those illustrated in FIG. 5.

Also see GraphQL framework, 0009, 0026 and 0069
SEE handles different limits including, limits 144 (Time),
146 (outer limit), 148 (query limit) and 150 (Maximum Query Depth Limit)
SEE Fig. 7, limits 192, 194, 196 , 198

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to modify Martin et al. in view of Tamjidi, to additionally consider plural query limits, or as claimed, individual query limits, as part of the query policy of Martin, the teachings are deemed based on, query complexity, including maximum nesting level (see 150 max, while 30 default), as part of the query management policy (or rules), as claimed, as taught by Tamjidi, of a GraphQL query operation, to manage query execution, including, plural query limits and including specifically at least, the maximum nesting level limit and other limits, based on the 

Regarding claims 2-3, the combination as applied is deemed to further teach as claimed, wherein the query comprises a GraphQL query and the server comprises a GraphQL server, wherein the assessing is static (SEE Tamjidi, 0066, static query).
SEE GraphQL, Martin (0026-0058) and Tamjidi (Abstract)

Regarding claim 4, of claim 1, the combination as applied above fails to address above, as claimed including, wherein: the query characteristics further comprise, 
a resolve complexity of the query (see Determines) and 
an object type complexity of the query and the individual query limits further include, a maximum resolve complexity and a maximum object type complexity 

But after a careful consideration, the combination as already applied is deemed to further renders obvious, having, a query type (or types, 0066), as well as, additionally taught by, Tamjidi, wherein a query can be If any limits have been reached.

SEE 0060, based on the type or types
[0060] For the embodiment of the process 180 illustrated in FIG. 7, if or when the GraphQL processing engine 118 determines that the execution time limit 144 has been reached (block 192), the execution node output limit 146 has been reached (block 194), the execution database query limit 148 has been reached (block 196), or the maximum query depth limit 150 has been reached (block 198), then the GraphQL processing engine 118 responds by discontinuing execution of the GraphQL queries 116 and outputting (block 190) the end 125 (e.g., suitable closing notation/syntax) of the streamed response 122 in valid JSON to the client device 14D. These limits may be associated with system properties, as discussed above with respect to FIG. 5.

SEE system properties 0048

Regarding claim 5, the combination as applied is deemed to render obvious in view of the claims above, teaches, as claimed,
wherein the policy defined by the provider further comprises cumulative query limits that specify a maximum cumulative resolve complexity and 
a maximum cumulative object type complexity within a specified time period and it is determined that the 

SEE Tamjidi, also considers, execution Time limit 144 and/or 146 (execution node limit) and/or 148 (execution database query limit) and/or 150 (maximum depth), upon reaching to, discontinue execution (0060).
Regarding claims 8-12, 15-20 are deemed analyzed and discussed with respect to the claims above.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martin et al. and Tamjidi, as applied above and further in view of Williams et al. (US 2003/0191620).
Regarding claims 6-7 and 13-14, the combination as applied above fails to teach or address as claimed, but, Williams is deemed to render obvious the difference, wherein the operations further comprise, based at least in part on the initiating, analyzing a response to the query to extract response characteristics, and updating rate limit counters of the client based at least in part on the response characteristics
SEE 0245 (Limit the Counter or counters), 0279, 0281, 0324,
0388, 0395 and 0380 (w/counter and Rate)


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record Vincent F. Boccio whose telephone number is (571) 272-7373. The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPT0 Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2158